Exhibit 10.2

STARWOOD PROPERTY TRUST INC.

2017 MANAGER EQUITY PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as of
September 24, 2019(the “Grant Date”), is made by and between Starwood Property
Trust, Inc., a Maryland corporation (the “Company”), and SPT Management, LLC, a
Delaware limited liability company (the “Grantee”).

WHEREAS, the Company has adopted the Starwood Property Trust Inc. 2017 Manager
Equity Plan (the “Plan”), pursuant to which the Company may grant to the Grantee
Restricted Stock Units, the payment of which may be subject to vesting and
forfeiture conditions (“Restricted Stock Units”);

WHEREAS, the Company desires to grant to the Grantee the number of Restricted
Stock Units provided for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1.              Grant of Restricted Stock Unit Award

(a)        Grant of Restricted Stock Units.  The Company hereby grants to the
Grantee 1,200,000 Restricted Stock Units on the terms and conditions set forth
in this Agreement and as otherwise provided in the Plan.

(b)        Incorporation of Plan.  The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Board of Directors of the
Company (the “Board”) (references hereinafter to the Board shall be deemed
references to the Committee, as applicable and to the extent based on any
delegation by the Board to the Committee in effect as of the applicable time)
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations thereunder, and its decision shall be
binding and conclusive upon the Grantee and its representatives in respect of
any questions arising under the Plan or this Agreement.

Section 2.              Terms and Conditions of Award

The grant of Restricted Stock Units provided in Section 1(a) shall be subject to
the following terms, conditions and restrictions:

(a)        Restrictions.  The Restricted Stock Units and any interest therein,
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of, except by will or the laws of

 




descent and distribution, prior to the lapse of restrictions set forth in this
Agreement applicable thereto, as set forth in Section 2(d). The Board may, in
its discretion, cancel all or any portion of any outstanding restrictions prior
to the expiration of the periods provided under Section 2(d). The period from
the date of grant of a Restricted Stock Unit to the date it becomes vested and
payable shall be referred to herein as the “Restricted Period.”

(b)        Form of Payment.  Unless otherwise determined by the Board at the
time of payment, each Restricted Stock Unit granted hereunder shall represent
the right to receive one share of Stock following the date on which such
Restricted Stock Unit vests, as provided herein.

(c)        Dividend/Distribution Equivalents.  The Grantee shall be paid as of
each date (a “Dividend Date”) on which cash dividends and cash distributions are
paid with respect to shares of Stock underlying as yet unpaid Restricted Stock
Units an amount equal to the amount paid to each Company stockholder with
respect to the same number of shares of Stock, provided that the record date
with respect to such dividend or distribution occurs within the Restricted
Period. Additional Restricted Stock Units shall be credited to the Grantee’s
account as of each Dividend Date on which dividends and distributions and/or
special dividends and distributions that are paid in a form other than cash are
paid with respect to Stock, provided that the record date with respect to such
dividend or distribution occurs within the Restricted Period. The number of
Restricted Stock Units to be credited to the Grantee’s account with respect to
this Award as of any Dividend Date shall equal the quotient obtained by dividing
(i) the product of (1) the number of the Restricted Stock Units credited to such
account on the record date for such dividend or distribution and (2) the per
share dividend (or distribution value) payable on such Dividend Date, by (ii)
the Fair Market Value of a share of Stock as of such Dividend Date.

(d)        Lapse of Restrictions; Forfeiture.  Except as may otherwise be
provided herein, the restrictions on transfer set forth in Section 2(a) shall
lapse with respect to 218,898 Restricted Stock Units on the Grant Date and shall
lapse with respect to the remaining 981,102 Restricted Stock United at the rate
of eight and one-third percent (8 1/3%) of such Restricted Stock Units on the
last day of each calendar quarter, commencing on December 31, 2019,  subject to
the Grantee’s continuing to provide service to the Company pursuant to the
Management Agreement as of each such vesting date.

Notwithstanding the foregoing, the Restricted Stock Units granted hereunder and
any then accumulated but unpaid dividend equivalents and distribution
equivalents thereon shall become immediately vested, payable and free of
transfer restrictions upon a Change in Control.

Upon termination of the Management Agreement either (i) by the Company for
“cause” (as defined in the Management Agreement) or (ii) by the Grantee for any
reason other than for “cause” (as defined in the Management Agreement) or other
than due to an adverse change in the Grantee’s compensation thereunder, all as
yet unvested Restricted Stock Units and any accumulated but unpaid dividend
equivalents and distribution equivalents thereon shall be immediately cancelled
and forfeited without consideration. Upon termination of the Management
Agreement under any circumstances other than as described in the immediately
preceding sentence, all as yet unvested or vested but unsettled Restricted Stock
Units granted hereunder and any accumulated but unpaid

2




dividend equivalents and distribution equivalents thereon shall become
immediately vested and payable.

Restricted Stock Units and any accumulated but unpaid dividend or distribution
equivalents forfeited pursuant to this Section 2(d) shall be transferred to, and
reacquired by, the Company without payment of any consideration by the Company,
and neither the Grantee nor any of the Grantee’s successors or assigns shall
thereafter have any further rights or interests in such units and unit
equivalents.

(e)        Settlement of Restricted Stock Units.

RSUs which vest as provided under Section 2(d) shall be paid to the Grantee in a
lump sum promptly, but in no event later than 30 days, following the vesting
date.

In the event that shares of Stock are to be issued upon any lapse of
restrictions relating to the Restricted Stock Units, the Company shall issue to
the Grantee a stock certificate representing such shares of Stock.

Section 3.              Miscellaneous

(a)        Section 409A. It is intended that the grant of Restricted Stock Units
comply with, or as applicable, constitute a short-term deferral or otherwise be
exempt from, the provisions of Section 409A of the Code. Any provision herein
shall be interpreted in a manner consistent with the Plan and/or as required by
Section 409A of the Code.  If applicable, any provision herein that would cause
such grant to fail to satisfy Section 409A of the Code will have no force and
effect until amended to comply therewith (which amendment may be retroactive to
the extent permitted by Section 409A of the Code).

(b)        Notices.  Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the Company to
the Corporate Counsel of the Company at the principal office of the Company and,
in the case of the Grantee, at the Corporate Counsel of the Grantee.

(c)        No Right to Continued Service.  Nothing in the Plan or in this
Agreement shall confer upon the Grantee any right to continue in the service of
the Company or shall interfere with or restrict in any way the right of the
Company, which is hereby expressly reserved, to terminate the Management
Agreement at any time for any reason whatsoever, with or without “cause” (as
defined in the Management Agreement).

(d)        Bound by Plan.  By signing this Agreement, the Grantee acknowledges
that its authorized representative has received a copy of the Plan and has had
an opportunity to review the Plan and has agreed to bind the Grantee with
respect to all the terms and provisions of the Plan.



3




(e)        Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of the
Grantee and its successors and permitted assigns.

(f)        Invalid Provision.  If any provision of this Agreement is determined
by a court of competent jurisdiction not to be enforceable in the manner set
forth in this Agreement, the Grantee agrees that it is the intention of the
parties to this Agreement that such provision should be enforceable to the
maximum extent possible under applicable law and that such provision shall be
reformed to make it enforceable in accordance with the intent of the parties. If
any provisions of this Agreement are held to be invalid or unenforceable, such
invalidation or unenforceability shall not affect the validity or enforceability
of the other portions hereof.

(g)        Modifications.  No change, modification or waiver of any provision of
this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.

(h)        Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

(i)         Governing Law.  This Agreement and the rights of the Grantee
hereunder shall be construed and determined in accordance with the laws of the
State of Maryland.

(j)         Headings.  The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

(k)        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[Signature Page Follows]

 

 



4




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the 24th day of September,  2019.

 

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

 

 

By: _ /s/ Andrew Sossen______________________

 

Its:  Chief Operating Officer                                       

 

 

 

 

 

SPT MANAGEMENT, LLC

 

 

 

 

 

By: /s/ Andrew J. Sossen

 

Its:  Authorized Signatory                                          

 

 

